Gill, J.
— This action originated before a justice of the peace, and was for the recovery of $6.75. In the justice’s court there was a finding and judgment for plaintiff, and the cause was taken by appeal to the circuit court, where the plaintiff again succeeded, and defendants appealed.
Plaintiff’s claim was based on the following state of facts as appears by his testimony: It seems that defendant, John Vanhoozier, lost a pocketbook which the plaintiff found; that the defendants insisted that the pocketbook contained a sum of $20 or more; that the plaintiff only found a $1 bill with the book when he found it; that in a day or two after the finding of the pocketbook the two defendants accused plaintiff of having secreted the balance of the money, and demanded that he pay it over to them; that, during the interview and while the plaintiff was protesting his innocence of the charge, they asked him if he had any money, and that he thereupon took from his pocket all the money he had, $6,75, and handed it to them and asked them if that was part of the money they had lost, or if it looked like the money they had lost; that he did this solely for them to inspect the money and see if they could identify it; that the defendant Gfanum handed the money to the defendant *409•John, who put it in his pocket; that plaintiff demanded it back then and there and had repeatedly so demanded :it up to the time of the trial.
The plaintiff says: “He asked me if I had any 'money. I told him yes, I had some money. He asked me to let him see it. I showed it to him — the money— •a $5 bill — and asked him if that looked like the money he lost. I handed him the money. He took it in his hands and looked at it. He said, ‘ No, I never seen that money before.’ He handed it to G-anum. He says: ‘Have you got any more money? ’ I said, ‘yes, $1.75.’ He said: ‘Let’s see it.’ He handed it to John. John put it in his pocket. I told him I wanted the money back; I didn’t get his money". When I handed the money to him, I didn’t intend for him to keep -it; just to see if that looked like his money he had lost. I ■didn’t intendfor him to keep the $1.75 either. He never .gave it back to me. I asked for it two or three times.”
The defense was that plaintiff on being accused of having the money voluntarily and to avoid exposure and ■expense of litigation paid over the $6.75. Covering the-respective theories of the parties, the trial court instructed the jury as follows: “1. The court instructs the jury that if they believe from the evidence that plaintiff gave or delivered to the defendants, John and G-anmn Yanhoozier, or either of them, the sum of $6.75 for the purpose only of identification or to examine, to determine whether the same was the money lost by the defendant, John Yanhoozier, and that the defendants or either of them thereupon retained said money, and have refused to repay • or return the same to plaintiff, then the jury will find, for the plaintiff in the sum of $6.75.”
“ 6. The court further instructs the jury that it is not necessary in this case that they should believe from the evidence that plaintiff found money lost by the *410defendant, John Vanhoozier; hut if the jury should believe from the evidence that, upon being charged by defendants with finding money of the defendants, and, with a full knowledge of all the facts, the plaintiff voluntarily paid to the defendants, or either of them, to-avoid expense of further litigation the sum of $6.75, then the jury should find for the defendants.
“7. If the jury believe from the evidence that-defendant, John Vanhoozier, lost his pocketbook and money to the amount of $6.75, and that the plaintiff found the same, or if the jury believe from the evidence-that the plaintiff, on being accused of finding said money, voluntarily paid to defendants, or either of' them, the sum of $6.75 upon their demand or claim of' right, then the jury should find for the defendants.”
I. The first, second, third and fifth assignment of errors relate to the admission or rejection of certain-evidence. We have examined these several complaints- and find in them nothing that will justify a reversal.
In the investigation of the merits of the controversy we discover no substantial reason to condemn the court’s action in permitting the witnesses to relate-the details of the loss of the money by Vanhoozier, the finding thereof by the plaintiff, etc. These matters had perhaps some tendency to throw light on the matter in suit, as said by Judge Bliss in Coughlin v. Hauessler, 50 Mo. 128: “ The object of judicial investigation is-the truth, and the tendency of modern ruling is, under-reasonable rules, to exclude nothing that can throw light upon the transaction,” etc. But however this may be the defendants themselves went into this very matter with as much or more particularity than did the-plaintiff. If then there was error, the defendants equally with the plaintiff invited its commission and they cannot complain.
*411As to the question- asked of one of the defendants, whether or not- he ever demanded of plaintiff’s father a restitution of the money alleged to have been found by the son, it may be conceded to have been irrelevant and improper, and yet is not of sufficient importance to warrant the court in reversing the judgment. It could not have done any injury to the defense. It was at most an error quite harmless.
It appears further that at the trial the plaintiff introduced evidence as to his general reputation for honesty and integrity in the neighborhood where he lived. If this matter was here in proper shape for our review, we should disapprove the action of the court in admitting such testimony, since the character of the plaintiff was not directly in issue. • But we are not called upon to review this matter since the record fails to show that defendants saved an exception to the court’s ruling. The abstract reads simply, “Defense objects.” No specific objection was interposed, nor did the defendants except to the court’s ruling.
So we might say that, after a close examination of all. these and other matters relating to the testimony, there appears nothing in any of them to warrant á disturbance of the judgment of the lower court.
As to the instructions we are of the opinion that they fully and faiiiy submitted every issue, and on that account no substantial error appears.
The facts as found by the jury warrant us in declaring that the judgment appears for the right party, and will therefore be affirmed.
All concur.